Citation Nr: 1234064	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  07-35 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico



THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for herpes.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to March 1970.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In June 2011 the Board remanded the case for further development.  The requested development has been completed and the case has been returned to the Board for further appellate action.  

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Any currently diagnosed herpes, to include diagnosed cutaneous herpes or herpes simplex virus, did not have its onset in service and has not been etiologically linked to the Veteran's service or any incident therein.


CONCLUSION OF LAW

Herpes, to include diagnosed cutaneous herpes or herpes simplex virus, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claim, a letter dated in March 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the March 2006 letter also informed the Veteran of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to this claim.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  The Veteran's service treatment records, VA treatment records and evaluations are of record.  Also of record are the Veteran's and his representative's written contentions regarding the circumstances of his disability, and these records were reviewed by both the RO and the Board in connection with the Veteran's claim.  

A VA examination with respect to the issue on appeal was obtained in August 2011.  38 C.F.R. § 3.159(c) (4).  The examination report is adequate as it is predicated on an examination of the Veteran in conjunction with a review of his claims files, and provided rationale for why an opinion as to the etiology of the Veteran's diagnosed cutaneous herpes could not be provided without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations with respect to the issues on appeal has been met, and there remains no issue as to the substantial completeness of the Veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2011).  

Analysis

The Veteran contends that his currently diagnosed cutaneous herpes was contracted in service when he was assigned to bring sand bags to a flooding river and assist with a town in the flood waters.  The Veteran alleges that the unsanitary conditions resulted in his being diagnosed with herpes.  He indicates that his condition persisted but that he did not seek treatment for his herpes for many years afterwards.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be competent evidence of (1) the current existence of the disability for which service connection is being claimed; (2) a disease contracted or an injury suffered, in active service; and (3) a nexus or connection between the disease, or injury, in service and the current disability.  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the preponderance of the evidence is against finding that the Veteran's currently diagnosed cutaneous herpes is etiologically related to his service or any incident therein.

Initially, the Veteran's service treatment records show no complaints, findings, treatment or diagnosis of any type of skin rash or diagnosed herpes.  There is evidence that the Veteran complained of penile itching in October 1969 and a urinalysis was done.  Laboratory results were negative for syphilis.  The service treatment records further show that the Veteran had a drip smear in February 1970 and that an April 1970 laboratory result was also negative for syphilis.  Moreover, the Veteran denied any history of skin diseases or venereal disease in his June 1970 report of medical history.  The accompanying discharge examination report shows that clinical evaluations of his skin and genitourinary system were normal.  Likewise, VA and private treatment records show that the Veteran first complained of a skin rash on his right lower extremity that was nonresponsive to topical creams in April 2006 and was first diagnosed with cutaneous herpes in August 2006, more than 36 years after his discharge.  

Although the Veteran believes that his currently diagnosed cutaneous herpes is the result of his contracting herpes in service, the Board finds that the service treatment records, post-service treatment records and an August 2011 VA examiner's opinion to be more probative and credible than the Veteran's current assertions.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced; i.e., that he was treated for herpes in service.  Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Indeed, while service treatment records fail to show treatment for any skin disease or rash, they do indicate that he sought treatment for penile itching and discharge on at least 2 occasions.  Although he is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions as in this case.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, 6 Vet. App. at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").  Thus, his lay assertions with regard to whether his currently diagnosed cutaneous herpes is etiologically related to his service or any incident therein are not competent or sufficient.  

The August 2011 VA examiner, after reviewing the Veteran's claims file including his service treatment records, and examining the Veteran, opined that the Veteran's claim that his current herpes is the direct or proximate result of any incident or occurrence in service could not be resolved without resorting to mere speculation.  Explaining this, the examiner noted the Veteran's service treatment records do not show that he was treated for either a rash on his buttocks or diagnosed herpes; that the Veteran reported that he had experienced the rash twice a year since 1970 and he treated it with tetracycline and the rash would resolve.  The report also notes that herpes was not found at the time of examination, but that the condition was intermittent.  However, the August 2011 VA examiner noted that VA treatment records indicate the Veteran was last treated in 2006 for diagnosed cutaneous herpes.  The VA examiner opined that without documentation of treatment for a rash on the buttocks or for diagnosed herpes in service any medical opinion regarding an etiological link between the Veteran's current cutaneous herpes and his service would be resorting to mere speculation.  

The Board finds the August 2011 VA examiner's opinion regarding any etiological link between the Veteran's cutaneous herpes and his service to be more probative as the examiner reviewed the claims files in addition to the examination and provided rationale for his inability to provide an opinion without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  The Board finds that there is no competent evidence that indicates the Veteran's current cutaneous herpes had its onset in service or is etiologically related to his service or any incident therein.  

To the extent that the Veteran asserts continuity of the symptoms associated with his diagnosed cutaneous herpes since service, available private and VA treatment records dating from August 1996 show that, prior to April 2006, the Veteran did not seek treatment for any rash on his buttocks or diagnosed herpes.  VA and private treatment records further show no relevant history linking his diagnosed cutaneous herpes to his service or any incident therein.  Thus, the contemporary treatment records show no continuity of symptomatology and no relevant history prior to April 2006.  Therefore, the Board finds that the objective medical treatment records contradict the Veteran's allegations of continuity of symptomatology of his diagnosed cutaneous herpes since service.  The Board finds this contemporaneous evidence to be more probative and credible than the Veteran's current assertions, initially given over 36 years after his discharge from service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).

The most probative evidence of record fails to show that the Veteran had any diagnosed herpes prior to April 2006, 36 years after his discharge from service in March 1970.  The Board finds this gap in time significant, particularly the absence of any complaints in the records dated prior to April 2006.  This weighs against the existence of a link between the Veteran's currently diagnosed cutaneous herpes and his time in service.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for herpes.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for herpes is denied.




REMAND

The June 2011 remand noted that during the pendency of the Veteran's claim, regulations regarding establishing PTSD were liberalized, but that, as his claimed stressors did not relate to hostile military or terrorist activity, the amended regulations did not apply to his claim.  However, the remand further requested that the Veteran be provided a VA psychiatric examination to, in part, determine whether he had PTSD attributable to one or more of his claimed stressors.  If a VA examiner determined that he did have diagnosed PTSD as a result of one or more of his claimed stressors, the RO was to again advise the Veteran of what information is required to verify the stressor(s), provide him an appropriate period of time to respond and undertake any further development if indicated.

The August 2011 VA psychiatric examiner determined that the Veteran met the diagnostic criteria for a PTSD diagnosis based on 2 of his alleged stressors, both of which were not combat-related.  The diagnosis was based on the Veteran's alleged stressor of being unable to assist another soldier pinned under a heavy vehicle by the side of a road and also on the stressor of having his superior officer put a pistol to his head during an alert after the Veteran startled him while his base was mistakenly thought to be under attack.  However, in September 2011 and October 2011 letters, the RO asked that he provide information regarding combat related stressors.  There is no evidence that he was provided with what evidence was necessary to verify the noncombat stressors on which the VA examiner based her opinion as requested in the remand. 

Given VA's failure to comply with the Board's remand directives, the claim must again be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1.  VA should again advise the Veteran of what additional information would be helpful to obtain supportive evidence to verify the claimed stressors upon which his diagnosed PTSD was attributed by an August 2011 VA psychiatric examiner.  The Veteran should be advised that he should be specific as possible describing the incident where a soldier was pinned under a 10 ton vehicle so that an adequate search for supporting evidence can be conducted.  VA should provide him an appropriate period of time to respond.

2.  After ensuring any other necessary development has been completed following receipt of the Veteran's response for purposes of assisting in obtaining credible supporting evidence of the claimed stressors, VA should readjudicate the Veteran's claim.  If the Veteran's claim remains denied, VA should provide him and his representative a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


